                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    STEPHEN E. WHITTED,                                  CASE NO. C18-0642-JCC
10                           Plaintiff,                    MINUTE ORDER
11            v.

12    PETER WINFIELD JORDAN, et al.,

13                           Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Defendants Peter Jordan and Lori Jordan’s
18   (collectively, the “Jordans”) motion for Rule 11 sanctions against Plaintiff (Dkt. No. 38). Under
19   Federal Rule of Civil Procedure 11:
20          By presenting to the court a pleading, written motion, or other paper--whether by
            signing, filing, submitting, or later advocating it--an attorney or unrepresented party
21
            certifies that to the best of the person's knowledge, information, and belief, formed
22          after an inquiry reasonable under the circumstances: (1) it is not being presented
            for any improper purpose, such as to harass, cause unnecessary delay, or needlessly
23          increase the cost of litigation; (2) the claims, defenses, and other legal contentions
            are warranted by existing law or by a nonfrivolous argument for extending,
24          modifying, or reversing existing law or for establishing new law; (3) the factual
            contentions have evidentiary support or, if specifically so identified, will likely
25
            have evidentiary support after a reasonable opportunity for further investigation or
26          discovery; and (4) the denials of factual contentions are warranted on the evidence
            or, if specifically so identified, are reasonably based on belief or a lack of

     MINUTE ORDER
     C18-0642-JCC
     PAGE - 1
            information.
 1
     Fed. R. Civ. P. 11(b). If a party fails to comply with Rule 11(b), the Court has discretion to
 2
     impose an appropriate sanction, including awarding the prevailing party’s reasonable expenses or
 3
     attorney fees. Fed. R. Civ. P. 11(c)(1).
 4
            The Jordans assert that Plaintiff’s claims violate Rule 11(b) because they are unwarranted
 5
     by existing law or any good faith argument, have no evidentiary support, and were filed to harass
 6
     the Jordans. (Dkt. No. 38.) The Court declines to impose Rule 11 sanctions on Plaintiff at this
 7
     juncture of the case. Therefore, the Jordans’ motion for Rule 11 sanctions (Dkt. No. 38) is
 8
     DENIED.
 9
            DATED this 22nd day of April 2019.
10
                                                            William M. McCool
11                                                          Clerk of Court
12
                                                            s/Tomas Hernandez
13                                                          Deputy Clerk

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-0642-JCC
     PAGE - 2
